DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-17, drawn to a method for harvesting a blood vessel, classified in A61B18/00.
II. 	Claims 18-22, drawn to a device for delivering bipolar energy to a tissue, classified in A61B18/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as cutting a tendon or ligament.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A:  Fig. 3A-C
Species B:  Fig. 4A-B
Species C:  Fig. 4D
Species D:  Fig. 7A-B
Species E:  Fig. 8
Species F:  Fig. 9A-C
Species G:  Fig. 10A-B
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 8-9, and 11-16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Chinh Pham on November 15, 2022 a provisional election was made without traverse to prosecute the invention of Group I: claims 1-17 & Species B: Figs. 4A-B, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121 & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 15/287084, 14/190873, 61/833814 & 61782034 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 3/14/2013.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “129” (Fig. 1B).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” has been used to designate both “fatty connective tissue”/”subcutaneous fat” ([0030]) & “surrounding tissue” ([0031]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “one or more hooks 906” ([00054]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: update the first paragraph with appropriate patent numbers.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “a blood vessel” to -the blood vessel- in ll. 2 & 4-5 (twice).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “and cutting” to -or cutting- in ll. 7.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  amend “RF” to -radiofrequency (RF)- in ll. 2.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  amend “and ultrasound” to -or ultrasound- in ll. 2.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  amend “the handle” to -the control handle- in ll. 2.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “the central axis” to -a central axis- in ll. 4.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  amend “bipolar energy” to -the bipolar energy- in ll. 2.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  amend “a tissue” to -the tissue- in ll. 2-3.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  amend “the supply of energy to the electrodes” to -supply of the bipolar energy to the one or more electrodes- in ll. 3.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  amend “bipolar energy” to -the bipolar energy- in ll. 6.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “bipolar energy” to -the bipolar energy- in ll. 2.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “and cauterizing” to -or cauterizing- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “wherein the cutting unit includes at least one electrode for bipolar RF cutting or sealing, at least one electrode or protrusion for monopolar spot cautery, or a combination thereof”.  It is unclear how many electrodes are being claimed: (1) at least two: at least one electrode for bipolar RF cutting or sealing AND at least one electrode/protrusion for monopolar spot cautery; or (2) a combination of at least one electrode for bipolar RF cutting or sealing or monopolar spot cautery.  Further, it is unclear what exactly “or a combination thereof” refers to since there are only two elements listed (vs. three element listed where there could be various combinations of the three elements). For purposes of examination, the claim will be interpreted as having the latter (a combination of at least one electrode for bipolar RF cutting or sealing or monopolar spot cautery). 
Claims 6-7 depend from claim 5 and are thus also rejection.
Claim 6 recites the limitation “including two or more electrodes”; however, claim 5, upon which claim 6 depends, recites the limitation “wherein the cutting unit includes at least one electrode for bipolar RF cutting or sealing, at least one electrode or protrusion for monopolar spot cautery, or a combination thereof”.  It is unclear how many electrodes are being claimed, and if the “including two or more electrodes” of claim 6 are in addition to the “at least one electrode” recited in claim 5 for a total of three electrodes, or if the “including two or more electrodes” includes the “at least one electrode” of claim 5.  For purposes of examination, the “including two or more electrodes” will be interpreted as including the “at least one electrode” of claim 5.  
Claim 7 recites the limitation “wherein the at least one electrode”; however, claim 5, upon which claim 6 depends, recites the limitation “wherein the cutting unit includes at least one electrode for bipolar RF cutting or sealing, at least one electrode or protrusion for monopolar spot cautery, or a combination thereof”.  It is unclear to which “at least one electrode” claim 7 refers.  For purposes of examination, the claim will be interpreted as referring to any of those recited in claim 5. 
Claim 11 recites the limitation “the main vessel and its branch vessels” and “the surrounding tissue” in ll. 2-3. There is insufficient antecedent basis for this limitation in the claim.  However, claim 1, upon which claim 11 depends, recites the limitation of “ a blood vessel”.  It is unclear if the “main vessel” and “branch vessels” and/or surrounding tissue” are the same as or different from the “blood vessel” recited in claim 1. 
Claim 16 recites the limitation “including two or more electrodes”; however, claim 13, upon which claim 16 depends, recites “having one or more electrodes”.  It is unclear if the “two or more electrodes” are in addition to the “one or more electrodes” previously recited in claim 13, or if the “two or more electrodes” includes the “one or more electrodes previously recited in claim 13.  For purposes of examination, the “two or more electrodes” of claim 16 will be interpreted as including the “one or more electrodes” of claim 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 7-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stewart et al. (2009/0023986).
Concerning claim 1¸as illustrated in Figs. 13-14, Stewart et al. disclose a method for harvesting a blood vessel (method for harvesting a vessel; Abstract, [0115]) comprising: 
advancing, towards a blood vessel, a cannula having a cutting unit disposed at a distal end of an elongated body; moving the cutting unit in a distal direction relative to the elongated body to capture a blood vessel (cylindrical segment 45 having an axially-aligned edge 48 may be extended from the distal end of the tool cannula 51 and another cylindrical segment 50 having an edge 52 that is axially aligned or is skewed slightly is rotatable within the tool cannula 51 and within the segment 45 to provide rotational shearing action along the mating edges 48, 52, where the edges 48, 52 may include adjacent electrodes for supplying electrical or thermal energy to tissue such as side-branch vessels for cauterizing and occluding the vessels prior to shearing the tissue by rotationally overlaying the segments 45, 50; [0077]); and 
operating a control handle to energize the cutting unit to perform at least one of sealing and cutting the blood vessel (deployment and manipulation of the segments 45, 50 to confine and cauterize and ligate tissue within the edges 48, 52 may be controlled from the proximal end of the tool cannula 51 via using conventional linkage coupled therebetween; [0077]).
Concerning claim 5, Stewart et al. disclose the cutting unit (45, 50) includes at least one electrode (edges of 48, 52) for bipolar RF cutting or sealing, at least one electrode or protrusion for monopolar spot cautery (edges of 48 or 52), or a combination thereof (electrode edges 48, 52 can be connected to an appropriate power source) ([0077]; Fig. 13-14). 
Concerning claim 7, Stewart et al. disclose the cutting unit  (45, 50) includes at least one member (45 or 50) configured to be moved in the distal direction by operation of the handle (proximal end control /conventional linkage), and wherein the at least one electrode (edge of 48 or 52) is positioned on the at least one member (45 or 50) ([0177]; Fig. 13-14).
Concerning claim 8, Stewart et al. disclose the control handle (proximal end/conventional linkage) is coupled to the cannula (51) ([0177]; Fig. 13-14)
Concerning claim 9, Stewart et al. disclose the step of moving includes operating a translational control on the control handle (proximal end control/conventional linkage) for advancing and retracting the cutting unit (45, 50) ([0177]; Fig. 13-14).
Concerning claim 10, Stewart et al. disclose the cutting unit  (45, 50) includes a first cutting portion and a second cutting portion (48, 52), the first cutting portion and the second cutting portion being rotatable relative to one another circumferentially, and wherein the control handle (proximal end control/conventional linkage) includes a rotation control for rotating the first cutting portion and the second cutting portion (48, 52) with respect to one another ([0177]; Fig. 13-14).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-4, 13 & 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. (2009/0023986) in view of Weadock et al. (6,527,771). 
Concerning claim 3, while Stewart et al. disclose the energy is electrical or thermal ([0077], Stewart et al. fail to specifically disclose the energy supplied to the cutting unit includes at least one of bipolar RF energy, monopolar RF energy, resistive heating and ultrasound heating.  However, Weadock et al. disclose a method for harvesting a blood vessel with a device (100), the method comprising operating a control to energize a cutting unit (106, 114) to perform at least one of sealing and cutting a blood vessel, where the energy is either monopolar or bipolar RF energy or ultrasonic energy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lindsay such that the supplied to the cutting unit includes at least one of bipolar RF energy, monopolar RF energy, resistive heating and ultrasound heating  in order to provide the benefit of limiting thermal energy so as not to compromise the utility of the vessel to be harvested as taught by Weadock et al. (Col. 1, ll. 62-65 & Col. 6, ll. 33-47)
Concerning claim 4, Stewart et al. discloses the cutting unit  (45, 50) includes a sharpened, thin edge (48, 50) for concentrated application of the energy to the blood vessel ([0077]; Fig. 13-14). 
Concerning claim 13, as illustrated in Figs. 13-14, Stewart et al. disclose a method for delivering energy to a tissue (method for harvesting a vessel with energy; Abstract, [0115]), comprising: 
providing a device having one or more electrodes for delivering energy to a tissue and a control handle for controlling the supply of energy to the electrodes (cylindrical segment 45 having an axially-aligned edge 48 may be extended from the distal end of the tool cannula 51 and another cylindrical segment 50 having an edge 52 that is axially aligned or is skewed slightly is rotatable within the tool cannula 51 and within the segment 45 to provide rotational shearing action along the mating edges 48, 52, where the edges 48, 52 may include adjacent electrodes for supplying electrical or thermal energy to tissue such as side-branch vessels for cauterizing and occluding the vessels prior to shearing the tissue by rotationally overlaying the segments 45, 50; [0077]); 
advancing the device to position the one or more electrodes adjacent to the tissue; and operating the control handle to energize the one or more electrodes for delivery of energy into the tissue (deployment and manipulation of the segments 45, 50 to confine and cauterize and ligate tissue within the edges 48, 52 may be controlled from the proximal end of the tool cannula 51 via using conventional linkage coupled therebetween; [0077]).
While Stewart et al. disclose the energy is electrical or thermal ([0077], Stewart et al. fail to specifically disclose the energy delivered to the one or more electrodes comprises delivering bipolar energy.  However, Weadock et al. disclose a method for harvesting a blood vessel with a device (100), the method comprising operating a control to energize a cutting unit (106, 114) to perform at least one of sealing and cutting a blood vessel, where the energy is either monopolar or bipolar RF energy or ultrasonic energy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lindsay such that the energy delivered to the one or more electrodes comprises delivering bipolar energy in order to provide the benefit of limiting thermal energy so as not to compromise the utility of the vessel to be harvested as taught by Weadock et al. (Col. 1, ll. 62-65 & Col. 6, ll. 33-47)
Concerning claim 15, Stewart et al. in view of Weadock et al. disclose the one or more electrodes (48, 50) are configured to deliver bipolar energy into the tissue for one or a combination of cutting, sealing, and cauterizing the tissue (Col. 1, ll. 62-65 & Col. 6, ll. 33-47).
Concerning claim 16, Stewart et al. disclose including two or more electrodes (48, 50), wherein each of the two or more electrodes (48, 50) can be controlled independently of one another by operation of the control handle (proximal end/conventional linkage) ([0177]; Fig. 13-14). The Examiner notes the claim fails to specify the electrodes are independently energizable.  
Concerning claim 17, Stewart et al. disclose including at least one of: operating a translational control on the control handle (proximal end/conventional linkages) for advancing and retracting the one or more electrodes (48, 50); and operating a rotation control on the control handle (proximal end/conventional linkages) for rotating the one or more electrodes (48, 50) ([0177]; Fig. 13-14).

Claims 1-3, 5-9, 11 & 13-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindsay (2005/0192613) in view of Weadock et al. (6,527,771). 
Concerning claim 1¸as illustrated in at least Figs. 1-7, Lindsay discloses a method for harvesting a blood vessel (methods and apparatus for endoscopic dissection of sections of blood vessels; [0001]) comprising: 
advancing, towards a blood vessel, a cannula having a cutting unit disposed at a distal end of an elongated body (endoscopic apparatus 10 having endoscopic tube 12 and energizable cutting fingers 28, 30 is advanced toward a blood vessel to be harvested; [0020-0021], [0027]); 
moving the cutting unit in a distal direction relative to the elongated body to capture a blood vessel (control mechanism 34 extends control rods 24, 26 attached to fingers 28, 30 distally and receives a blood vessel by manipulation of control rings 44, 46 of control mechanism 34; [0023-0025], [0028]); and 
operating a control to energize the cutting unit to perform at least one of sealing and cutting the blood vessel (fingers 28, 30 are electrodes that are preferably by a foot operable pedal; [0025]).
While Lindsay discloses a control handle (32) having control mechanism (34) ([0024]), Lindsay fails to specifically disclose the energy control to be an energy control handle. However, Weadock et al. disclose a method for harvesting a blood vessel with a device (100) , the method comprising operating a control to energize a cutting unit (106, 114) to perform at least one of sealing and cutting a blood vessel, where the control is either a control handle or a foot operated control pedal.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time of the invention to modify the invention of Lindsay such that the energy control switch is a control on a handle, since Applicant has not disclosed that an energy control on the handle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a foot operated energy control as a hand operated energy control and Weadock et al. teach foot and hand operated energy controls to be equivalents in the art.  (Col. 5-6, ll. 65-21, Col. 6, ll. 48-58)
Concerning claim 2, Lindsay discloses the step of operating the control to energize the cutting unit includes depressing an energy control button on the control to supply energy to the cutting unit ([0025]).  Lindsay in view of Weadock et al. disclose the control switch to be on the handle as discussed in the rejection of claim 1. 
Concerning claim 3, Lindsay discloses the energy supplied to the cutting unit (24, 28 & 26 & 30) includes at least one of bipolar or monopolar energy ([0023]). Lindsay fails to specifically disclose the energy supplied to the cutting unit includes at least one of bipolar RF energy, monopolar RF energy, resistive heating and ultrasound heating.  However, Weadock et al. further disclose the energy to be either monopolar or bipolar RF energy or ultrasonic energy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lindsay such that the supplied to the cutting unit includes at least one of bipolar RF energy, monopolar RF energy, resistive heating and ultrasound heating  in order to provide the benefit of limiting thermal energy so as not to compromise the utility of the vessel to be harvested as taught by Weadock et al. (Col. 1, ll. 62-65 & Col. 6, ll. 33-47)
Concerning claim 5, Lindsay discloses the cutting unit (24, 28 & 26 & 30) includes at least one electrode for bipolar RF cutting or sealing, at least one electrode (28 or 30) or protrusion for monopolar spot cautery, or a combination thereof ([0023]).
Concerning claim 6, Lindsay discloses including two or more electrodes (28, 30), wherein each of the two or more electrodes (28, 30) can be controlled independently of one another by operation of the control handle (34) as finger pinch tabs (66) and finger control rings (44, 46) of control mechanism (34) on handle (32) independently move electrodes (28, 30) ([0024]).  The Examiner notes the claim fails to specify the electrodes are independently energizable.  
Concerning claim 7, Lindsay discloses the cutting unit (24, 28 & 26 & 30) includes at least one member (24 or 26) configured to be moved in the distal direction by operation of the handle (32), and wherein the at least one electrode (28 or 30) is positioned on the at least one member (24 or 26) ([0024-0025], [0028]; Fig. 5-6). 
Concerning claim 8, Lindsay discloses the control handle (34, 32) is coupled to the cannula (12) ([0020]; Fig. 1). 
Concerning claim 9, Lindsay discloses the step of moving includes operating a translational control (44, 46) on the control handle (32) for advancing and retracting the cutting unit (24, 28 & 26 & 30) ([0024]; Fig. 1-2). 
Concerning claim 11, Lindsay discloses the cannula (12) includes dissection tip (36) disposed at the distal end of the elongated body (12) to separate the main vessel and its branch vessels from the surrounding tissue ([0027]; Fig. 1)
Concerning claim 13, as illustrated in at least Figs. 1-7, Lindsay discloses a method for delivering bipolar energy to a tissue (methods and apparatus for endoscopic dissection of sections of blood vessels using bipolar energy; [0001]), comprising: 
providing a device having one or more electrodes for delivering bipolar energy to a tissue and a control for controlling the supply of energy to the electrodes (endoscopic apparatus 10 comprises cutting fingers 28, 30 that can be energized with bipolar energy by depressing a foot pedal and has a handle 32 having a control mechanism 34; [0020-0021], [0023], [0025]); 
advancing the device to position the one or more electrodes adjacent to the tissue (endoscopic apparatus 10 having endoscopic tube 12 and energizable cutting fingers 28, 30 is advanced toward a blood vessel to be harvested; [0020-0021], [0027]); and 
operating the control to energize the one or more electrodes for delivery of energy into the tissue (electrode fingers 28, 30 are preferably energized by a foot operable pedal; [0025]).
While Lindsay discloses a control handle (32) having control mechanism (34) ([0024]), Lindsay fails to specifically disclose the energy control to be an energy control handle. However, Weadock et al. disclose a method for harvesting a blood vessel with a device (100) , the method comprising operating a control to energize a cutting unit (106, 114) to perform at least one of sealing and cutting a blood vessel, where the control is either a control handle or a foot operated control pedal.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time of the invention to modify the invention of Lindsay such that the energy control switch is a control on a handle, since Applicant has not disclosed that an energy control on the handle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a foot operated energy control as a hand operated energy control and Weadock et al. teach foot and hand operated energy controls to be equivalents in the art.  (Col. 5-6, ll. 65-21, Col. 6, ll. 48-58)
Concerning claim 14, Lindsay discloses the step of operating the control includes depressing an energy control button on the control to energize the one or more electrodes (28, 30) ([0025]). Lindsay in view of Weadock et al. disclose the control switch to be on the handle as discussed in the rejection of claim 13. 
Concerning claim 15, Lindsay discloses the one or more electrodes (28, 30) are configured to deliver bipolar energy into the tissue for one or a combination of cutting, sealing, and cauterizing the tissue ([0023]). 
Concerning claim 16, Lindsay discloses including two or more electrodes (28, 30), wherein each of the two or more electrodes (28, 30) can be controlled independently of one another by operation of the control (34) on control handle (32) ([0024]).  The Examiner notes the claim fails to specify the electrodes are independently energizable.  
Concerning claim 17, Lindsay discloses including at least one of: operating a translational control (44 or 46) on the control handle (32) for advancing and retracting the one or more electrodes (28, 30); and operating a rotation control (44 or 46) on the control handle (32) for rotating the one or more electrodes (28, 30) ([0024]; Fig. 1-2).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindsay (2005/0192613) in view of Weadock et al. (6,527,771), as applied to claim 11, in further view of Puskas (6,042,538).
Concerning claim 12, Lindsay discloses the dissection tip (36) includes an inner cavity terminating at an internal apex and an indented external apex at a distal end of the dissection tip, and wherein the internal apex and the external apex are co-linear with the central axis of the elongated body.  Lindsay fails to disclose the external apex to be indented. However, Puskas discloses a method for vessel harvesting comprising using  a surgical device comprising a dissection tip (5) having an indented external apex (20).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lindsay in view of Weadock et al. such that the external apex is indented in order to provide the benefit of accommodating curvature of the tissue as taught by Puskas (Col. 4, ll. 49-55; Fig. 7). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 10-14 & 16 of U.S. Patent No. 9,498,246. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite harvesting a blood vessel with longitudinally movable and circumferentially rotatable cutting portions.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,943,328. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite harvesting a blood vessel with longitudinally movable and circumferentially rotatable cutting portions.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,814,481. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite harvesting a blood vessel with longitudinally movable and circumferentially rotatable cutting portions.
Claims 1 & 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,363,056. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite harvesting a blood vessel with longitudinally movable and circumferentially rotatable cutting portions.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,537,353. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite harvesting a blood vessel with longitudinally movable and circumferentially rotatable cutting portions.
Claims 1 & 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,874,415. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite harvesting a blood vessel with longitudinally movable and circumferentially rotatable cutting portions.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/726636 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite harvesting a blood vessel with longitudinally movable and circumferentially rotatable cutting portions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kadykowski et al. (2008/0208192) teach rotatable and translational cutting members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794